DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 31 December 2020 is acknowledged.  Claims 2, 5, and 17 have been cancelled.  Claims 1, 7, 11, and 16 have been amended.  Claims 1, 3, 4, 6-16, and 18 are pending.  Claims 13-15 remain withdrawn from consideration.

Specification
The amendments to the title were received on 31 December 2020.  These amendments to the title are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, 6-12, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite the limitation, “(c) supplying a reactive gas reacting with the source gas.”  Earlier in the claims, claims 1 and 16 recite, “(b) exhausting the source gas remaining in the reaction tube.”  It is unclear how the reactive gas may react with the source gas when the source gas had been previously exhausted.
Claims 1 and 16 initially recite the limitations, “the second temperature,” and, “the first temperature.”  There is insufficient antecedent basis for these limitations in the claims.
Claims 1 and 16 subsequently recite the limitations, “a first temperature,” and, “a second temperature.”  It is unclear whether the aforementioned limitations as the same as, or distinct from, the previously-recited, “the first temperature,” and, “the second temperature.”
Claim 18 recites the limitation, “wherein the second temperature is set to be equal to or lower than 130 °C.”  Claim 16, off which claim 18 depends, recites the limitations, “where the temperature of the exhaust pipe is lowered from the second temperature to the first temperature equal to or higher than 55 °C and equal to or lower than 250 °C,” and, “a temperature of the exhaust pipe is set to a second temperature equal to or higher than the first temperature.”  It is unclear how the second temperature may be equal to or higher than the first temperature when the second temperature must be lower than 130 °C, but the first temperature may include temperatures between 130 °C and 250 °C.
Claims 3, 4, and 6-12 are rejected for merely containing the flaws of the parent claims.

Response to Arguments
Applicant’s amendments to the title are sufficient to overcome the objection to the title made in the non-final rejection filed 3 September 2020.  The objection to the title has been withdrawn.
Applicant’s amendments to claims 1 and 16 are sufficient to overcome the prior 35 U.S.C. 112(b) rejection of claims 1-12 and 16-18 made in the non-final rejection filed 3 September 2020.  The prior 35 U.S.C. 112(b) rejection of claims 1-12 and 16-18 has been withdrawn.
Applicant’s arguments, see remarks, pp. 15-17, filed 31 December 2020, with respect to the 35 U.S.C. 103 rejections of claims 1-12 and 16-18 have been fully considered and are persuasive.  Applicant identifies that Kamakura et al. (US Patent Application Publication 2016/0060755, hereinafter Kamakura ‘755) of record does not teach suppressing a thermal decomposition and re-liquefaction of a vaporized gas in an exhaust pipe after the film is formed on the substrate, but rather is directed to prevent backwards flow into the processing space.  Accordingly, Applicant maintains that Kamakura ‘755 does not teach wherein the temperature of the exhaust pipe is lowered from the second temperature to the first temperature equal to or higher than 55 °C after performing steps (a) through (d).  Please see reasons for indicating allowable subject matter below.  The 35 U.S.C. 103 rejections of claims 1-12 and 16-18 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 4, 6-12, 16, and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach the method of manufacturing a semiconductor device of claim 1 and the non-transitory computer-readable recording medium of claim 16 in the combination of limitations as claimed, noting the newly-presented limitations of the claims, “(e) adjusting an inner pressure of the exhaust pipe to atmospheric pressure in a state where the temperature of the exhaust pipe is lowered from the second temperature to the first temperature equal to or higher than 55 °C and equal to or lower than 130 °C after the film is formed on the substrate, [ ] and the reaction tube is depressurized in (a) through (d),” and, “(e) adjusting an inner pressure of the exhaust pipe to atmospheric pressure in a state where the temperature of the exhaust pipe is lowered from the second temperature to the first temperature equal to or higher than 55 °C and equal to or lower than 250 °C after the film is formed on the substrate, [ ] and the reaction tube is depressurized in (a) through (d),” respectively.
Kamakura ‘755 in view of Hara et al. (US Patent Application Publication 2015/0136027) of record teach the method of manufacturing a semiconductor device of claim 1 and the non-transitory computer-readable recording medium of claim 16 substantially as claimed for the reasons set forth in the non-final rejection filed 3 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kogura et al. (US Patent Application Publication 2015/0376781) and Harada et al. (US Patent Application Publication 2007/0093078) teach heating exhaust pipes.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.R./Examiner, Art Unit 2893   

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893